COURT OF APPEALS
                  SECOND DISTRICT OF TEXAS
                       FORT WORTH

                      NO. 02-12-00055-CV


JERRY N. STANSBURY, AS                           APPELLANT
INDEPENDENT EXECUTOR AND
CO-TRUSTEE

                                V.

THE ATTORNEY GENERAL OF                           APPELLEE
TEXAS, OTHER PUTATIVE
INTERESTED PARTY


                            ------------

       FROM THE 235TH DISTRICT COURT OF COOKE COUNTY

                            ------------

                              AND

                      NO. 02-12-00109-CV


JERRY N. STANSBURY,                              APPELLANT
INDIVIDUALLY, AND IN HIS
CAPACITIES AS INDEPENDENT
EXECUTOR AND CO-TRUSTEE

                                V.

THE ATTORNEY GENERAL OF                           APPELLEE
TEXAS, DEFENDANT AND OTHER
PUTATIVE INTERESTED PARTY
                                     ------------

          FROM THE COUNTY COURT AT LAW OF COOKE COUNTY

                                     ------------

                                       AND

                              NO. 02-12-00115-CV


JERRY N. STANSBURY,                                               APPELLANT
INDIVIDUALLY, AND IN HIS
CAPACITIES AS INDEPENDENT
EXECUTOR AND CO-TRUSTEE

                                         V.

THE ATTORNEY GENERAL OF                                            APPELLEE
TEXAS, DEFENDANT AND OTHER
PUTATIVE INTERESTED PARTY


                                     ------------

          FROM THE COUNTY COURT AT LAW OF COOKE COUNTY

                                     ------------

                MEMORANDUM OPINION1 AND ORDER

                                     ------------

      We have considered “Plaintiff’s/Appellant’s Application For Interlocutory

Appeal,” appellee’s response to appellant’s application, appellant’s reply to

appellee’s response, and appellee’s reply to appellant’s reply.

      The application is GRANTED. See Tex. R. App. P. 28.3(k).


      1
       See Tex. R. App. P. 47.4.

                                          2
       It is further ordered that the above cases are hereby consolidated for

purposes of all further proceedings in this court. Each cause shall continue to

bear its respective case number.

       Appellant’s brief for the consolidated cases above will be due on or before

Monday, May 14, 2012. The appellee’s brief will be due twenty (20) days after

the filing of the appellant’s brief.

       The clerk of this court is directed to transmit a copy of this order to the

attorneys of record, the trial court, and the trial court clerk.

       DATED April 20, 2012.



                                                       PER CURIAM


PANEL: LIVINGSTON, C.J.; GARDNER and MEIER, JJ.




                                            3